Citation Nr: 1243615	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-10 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964, and from January 2003 to September 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the RO that, in pertinent part, granted service connection for a rotator cuff tear of the right shoulder evaluated as 20 percent disabling, effective September 6, 2003.  The Veteran timely appealed for a higher initial rating.

In March 2011, the Veteran and his wife testified during a hearing before the undersigned at the RO.  

In June 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Record reflects that the Veteran has retired from working.  While he has indicated that he is unable to perform some activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDING OF FACT

Throughout the course of the rating period on appeal, the Veteran's rotator cuff tear of the right shoulder has been manifested by constant pain, degenerative joint disease, and functional loss of the right (major) arm which more nearly approximates limited arm motion to midway between side and shoulder level; limited arm motion to within 25 degrees from the side, and ankylosis have not been demonstrated.


CONCLUSION OF LAW

Throughout the course of the rating action on appeal, the criteria for an initial 30 percent disability rating, but no higher, for a rotator cuff tear of the right shoulder with functional impairment have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to this claim for a higher initial disability rating have been obtained, to the extent possible.  The RO or VA's Appeals Management Center (AMC) provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of right shoulder pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Service connection has been established for a rotator cuff tear of the right shoulder.  The RO evaluated the Veteran's disability as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201, pertaining to limitation of arm motion.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, his right shoulder is considered his major upper extremity.

As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.

Private treatment records, dated in October 2003, include findings of right shoulder pain with arthritis and possible partial rotator cuff tear.  MRI scans confirm a rotator cuff tear of the right shoulder.  Records reflect that initial treatment consisted of physical therapy; and suggested that, if unsuccessful, surgery would ultimately need to be performed.

During a September 2004 VA examination, the Veteran reported that he had injured his right shoulder in a fall in 2003, when he slipped and fell off of a truck.  He was treated conservatively at the time; he now underwent physical therapy.  Symptoms include painful and limited motion, and difficulty lifting overhead.  

Examination of the right shoulder in September 2004 revealed that range of motion was to 90 degrees on forward elevation; to 100 degrees on abduction; to 70 degrees on external rotation; and to 60 degrees on internal rotation.  There was a positive impingement sign, and a positive supraspinatus sign with tenderness over the greater tuberosity.  X-rays revealed a mild-to-moderate degree of degenerative changes at the acromioclavicular joint.  The diagnosis was right shoulder rotator cuff tear, moderately symptomatic.

Private treatment records, dated in October 2006, include findings of limited range of motion and painful arc of the right shoulder at 90 degrees; tenderness to palpation of the acromioclavicular joint; and slight right shoulder atrophy.  The assessment was right shoulder bursitis.  In November 2006, partial acromioplasty and rotator cuff repair were recommended.

During a June 2009 VA examination, the Veteran reported that his main problems with his right shoulder were limited motion, pain, and weakness; and that he had very little lifting ability.  The Veteran took medication, and reported no flare-ups or incapacitating events; he had no inflammatory joint disease and underwent no surgery, although surgery had been suggested.  

Examination of the right shoulder in June 2009 revealed that the Veteran could not forward elevate or abduct his arm more than 90 degrees; and that he had significant pain, weakness, and fatigue with repetitive motion.  Internal and external rotations were limited to 90 degrees, with significant pain on external rotation.  There was a positive anterior beer can, which is indicative of an anterior rotator cuff tear.  The examiner noted significant weakness of the right arm through range of motion, primarily due to pain.  There was no indication of subluxation, and no tenderness or swelling in the joint.  X-rays revealed degenerative changes of the acromioclavicular joint.

In March 2011, the Veteran testified that he first injured his right shoulder while unloading inventory off the back of a truck in Afghanistan in 2003, and that he slipped off the truck and landed in a pile of rocks on his right shoulder and right side of his body.  He testified that he continued to receive care for his right shoulder disability, and that he had increased pain affecting the whole side of his neck.  He testified that he could not lift any heavy objects, or push or pull, or anything of that nature; and testified that he had put off surgery, and that he took pain medication.

VA treatment records, dated in May 2011, show that the Veteran complained of right shoulder pain; and that the pain radiated to the right side of his neck.  The assessment at that time was arthralgia right shoulder.
   
The Veteran underwent another VA examination in August 2011.  He described limitation of motion with his right arm, and difficulty with any lifting-especially out in front of him, or out to the side.  He indicated that he kept his arm to his body.  The Veteran could flex and extend his elbow and his hand with no difficulty whatsoever.  He reported having a known rotator cuff tear in the right shoulder since 2003; and that he did not do any lifting, pulling, or pushing anymore.  He reported taking medication; and had tried some rubber-band exercises in the past, but symptoms increased.  Overhead activities aggravated his shoulder.  The Veteran reported no injections, no surgery, and no obvious injury-just wear and tear.  He described no flare-ups or incapacitating episodes; and described no limitations in activities of daily living other than lifting, pulling, pushing, and overhead activities.

Examination of the right shoulder in August 2011 revealed no obvious atrophy or asymmetry.  There was tenderness to palpation of the acromioclavicular joint.  The Veteran had positive cross body maneuver, and tenderness to palpation of the bicipital groove.  Deltoid power was 5/5; biceps/triceps were 5/5.  The Veteran had 2/5 internal and external rotations, consistent with a rotator cuff tear.  There were positive impingement and positive Neer signs.  Crepitus was noted with range of motion.

Range of motion of the Veteran's right shoulder in August 2011 was to 90 degrees on forward elevation, with pain at endpoint; to 80 degrees on abduction, with pain at endpoint; to 80 degrees on internal rotation; and to 80 degrees on external rotation, with pain at endpoint.  The examiner noted some increased weakness with repetitive motion on forward elevation, and some fatigue with repetitive motion on external rotation.  The right shoulder was stable to anterior and posterior shift, and there was no evidence of soft tissue swelling or joint effusion.  X-rays revealed decreased acromioclavicular joint space, with osteophyte of the adjacent bones.  The examiner noted that the Veteran had chronic rotator cuff tear and degenerative joint disease of the acromioclavicular joint.

In this case, throughout the appellate period, the evidence shows that the Veteran's motion of the right arm has been limited by pain to approximately 90 degrees in forward elevation and to 80 degrees in abduction, which is slightly lower than shoulder level.  The Veteran also has reported constant pain in the right shoulder, and that such pain limits his movement.  Taking into account his lay assertions, particularly with respect to functional loss resulting from pain and weakness and other symptoms as contemplated by Deluca, the Board concludes that these symptoms approximate the criteria for an initial 30 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The disability has been symptomatic and results in some dysfunction slightly below shoulder level.

The evidence has not shown, however, that the Veteran's motion of the right arm approaches or approximates limitation to within 25 degrees from the side during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  Nor is there evidence of ankylosis of the right shoulder or arm.  The Veteran can still move his right shoulder and arm, although limited by pain.  Even with consideration of functional factors, the Board finds that the Veteran's right shoulder disability does not meet or approximate the criteria for a disability evaluation in excess of 30 percent under Diagnostic Code 5201.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected rotator cuff tear of the right shoulder is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, an initial 30 percent, but no higher, evaluation is warranted for the Veteran's right shoulder disability.


ORDER

An initial 30 percent disability rating for a rotator cuff tear of the right shoulder with functional impairment is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


